Gose, J.
This is a companion case to Hays v. Peavey, ante p. 78, 102 Pac. 889. An execution was issued upon the judgment referred to in that case, directed to the sheriff of Snohomish county. In obedience to the command of the execution, he had levied upon certain real estate, and had advertised it for sale. Whereupon, on the application of the respondent, he was enjoined from the making the sale. This appeal is prosecuted from the order of injunction.
In view of the fact that the judgment upon which the execution issued has been vacated, there has ceased to be a controversy in this case. The order will therefore be affirmed.
Rudkin, C. J., Fullerton, and Chadwick, JJ., concur.
Morris, J., took no part.